DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent US10727027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joeseph Lafata on 2/7/2022.

The application has been amended as follows: 

1.	(Currently amended) A power output generation system, comprising:
a power amplifier configured to apply an output signal to a load;
a RF generator module configured to control a shape of the output signal, wherein the RF generator module includes:
a closed-loop module configured to, during a first time interval, generate a closed-loop signal based on the shape of the output signal and a measurement of a parameter during the first time interval, wherein the shape of the output signal varies in accordance with the parameter; and
an adjusting module configured to, during the first time interval, generate an adjustment signal based on [[the ]] a shape of the output signal during a prior time interval and the parameter during the prior time interval, respectively.

2.	(Previously presented) The power output generation system of claim 1 wherein the parameter is at least one of current, voltage, forward power, reverse power, frequency, phase, gamma, or a reflection coefficient.

3.	(Currently amended) The power output generation system of claim 1 wherein the first time interval and the prior time interval are one of equally spaced or not equally spaced.


5.	(Previously presented) The power output generation system of claim 1 further comprising a mixer module configured to generate an output signal based on the closed-loop signal and the adjustment signal, respectively, and configured to control power input to the power amplifier based on the output signal, the mixer module further configured to generate the output signal further based on a mixing ratio, and
wherein the mixer module selectively varies the mixing ratio.

6.	(Previously presented) The power output generation system of claim 1 further comprising a frequency control module configured to selectively adjust a fundamental frequency of the power amplifier.

7.	(Previously presented) The power output generation system of claim 6 wherein the frequency control module is configured to selectively adjust the frequency of the power amplifier based on one of a reflected power or a reflection coefficient.



9.	(Previously presented) The power output generation system of claim 8 wherein the driver control module is configured to determine a first frequency adjustment based on the distortion and at least one previous amount of distortion of the output signal, determine a second frequency adjustment based on at least one previous amount of distortion of an RF output, and that set the frequency of the power amplifier based on a previous frequency of the power amplifier, the first frequency adjustment, and the second frequency adjustment.

10.	(Previously presented) The power output generation system of claim 9 wherein the driver control module is configured to determine the second frequency adjustment based on at least one previous value of the second frequency adjustment. 

11.	(Currently amended) A power output generation system, comprising:
a power amplifier configured to apply an output signal to a load;
a RF control module configured to control a shape of the output signal, wherein the RF control module includes:

an adjusting module configured to, during the first time interval, generate an adjustment signal based on [[the ]] a shape of the output signal during a prior time interval and the at least one of the first parameter and the second parameter during the prior time interval, respectively; and
a second control module configured to, during the first time interval, generate a second signal based on the shape of the output signal and a measurement of the at least one of the first parameter and the second parameter during the first time interval, wherein the shape of the output signal varies in accordance with the at least one of the first parameter and the second parameter,
wherein the at least one of the first parameter and the second parameter are at least one of current, voltage, forward power, reverse power, frequency, phase, gamma, or a reflection coefficient.

12.	(Currently amended) The power output generation system of claim 11 wherein the first time interval and the prior time interval are one of equally spaced or not equally spaced.



14.	(Previously presented) The power output generation system of claim 11 further comprising a mixer module configured to generate an output signal based on the closed-loop signal and the adjustment signal, respectively, and configured to control power input to the power amplifier based on the output signal, the mixer module further configured to generate the output signal further based on a mixing ratio, and
wherein the mixer module is configured to selectively vary the mixing ratio.

15.	(Previously presented) The power output generation system of claim 11 further comprising a driver control module configured to determine a distortion of the output signal and selectively adjust at least one of the first parameter or the second parameter based on the distortion. 

16.	(Currently amended) A power output generation system, comprising:
a power amplifier configured to apply an output signal to a load;
a RF control module configured to control a shape of the output signal, wherein the RF control module includes:

an adjusting module configured to, during the first time interval, generate an adjustment signal based on [[the]] a shape of the output signal during a prior time interval and the at least one of the first parameter and the second parameter during the prior time interval, respectively; and
a second control module configured to generate a second signal based on the shape of the output signal and a measurement of the at least one of the first parameter and the second parameter, wherein the shape of the output signal varies in accordance with the at least one of the first parameter and the second parameter,
wherein the at least one of the first parameter and the second parameter are at least one of current, voltage, forward power, reverse power, frequency, phase, gamma, or a reflection coefficient.

17.	(Currently amended) The power output generation system of claim 16 wherein the first time interval and the prior time interval are one of equally spaced or not equally spaced.



19.	(Previously presented) The power output generation system of claim 16 further comprising a mixer module configured to generate an output signal based on the closed-loop signal and the adjustment signal, respectively, and configured to control power input to the power amplifier based on the output signal, the mixer module further configured to generate the output signal further based on a mixing ratio, and
wherein the mixer module configured to selectively vary the mixing ratio.

20.	(Previously presented) The power output generation system of claim 16 further comprising a driver control module configured to determine a distortion of the output signal and to selectively adjust at least one of the first parameter or the second parameter based on the distortion.

REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

Terminal disclaimer filed on 11/22/2022 has been approved.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of the record fails to teach or reasonably suggest that, A power output generation system, comprising: a power amplifier configured to apply an output signal to a load; a RF generator module configured to control a shape of the output signal, wherein the RF generator module includes: a closed-loop module configured to, during a first time interval, generate a closed-loop signal based on the shape of the output signal and a measurement of a parameter during the first time interval, wherein the shape of the output signal varies in accordance with the parameter; and  an adjusting module configured to, during the first time interval, generate an adjustment signal based on a shape of the output signal during a prior time interval and the parameter during the prior time interval, respectively.  Hence, claim 1 and depending claims 2-10 are allowed.

Referring to the claim 11 the closest prior art of the record fails to teach or reasonably suggest that,  A power output generation system, comprising: a power amplifier configured to apply an output signal to a load; a RF control module configured to control a shape of the output signal, wherein the RF control module includes: a closed-loop module configured to, during a first time interval, generate a closed-loop signal based on the shape of the output signal and a measurement of at least one a first parameter and a second parameter during the first time interval, wherein the shape of the output signal varies in accordance with the at least one of the first parameter and the second parameter; an adjusting module configured to, during the first time interval, generate an adjustment signal based on a shape of the output signal during a prior time interval and the at least one of the first parameter and the second parameter during the prior time interval, respectively; and a second control module configured to, during the first time interval, generate a second signal based on the shape of the output signal and a measurement of the at least one of the first parameter and the second parameter during the first time interval, wherein the shape of the output signal varies in accordance with the at least one of the first parameter and the second parameter, wherein the at least one of the first parameter and the second parameter are at least one of current, voltage, forward power, reverse power, frequency, phase, gamma, or a reflection coefficient.  Hence, claim 11 and depending claims 12-15 are allowed.

Referring to the claim 16 the closest prior art of the record fails to teach or reasonably suggest that, A power output generation system, comprising: a power amplifier configured to apply an output signal to a load; a RF control module configured to control a shape of the output signal, wherein the RF control module includes:  a closed-loop module configured to, during a first time interval, generate a closed-loop signal based on the shape of the output signal and a measurement of at least one a first parameter and a second parameter during the first time interval, wherein the shape of the output signal varies in accordance with the at least one of the first parameter and the second parameter; an adjusting module configured to, during the first time interval, generate an adjustment signal based on a shape of the output signal during a prior time interval and the at least one of the first parameter and the second parameter during the prior time interval, respectively; and a second control module configured to generate a second signal based on the shape of the output signal and a measurement of the at least one of the first parameter and the second parameter, wherein the shape of the output signal varies in accordance with the at least one of the first parameter and the second parameter, Hence, claim 16 and depending claims 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed.

Prior Art: Terminal disclaimer filed on 11/22/2021 has been overcome the Non-statutory obvious double patent rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/9/2022